   Case: 4:21-cv-00897-MTS Doc. #: 8 Filed: 08/19/21 Page: 1 of 2 PageID #: 22




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )          No. 4:21 CV 897 MTS
                                                  )
 MECC, et al.,                                    )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. As discussed in the Memorandum and Order issued in this action on July 27, 2021, plaintiff

has accumulated more than three “strikes” pursuant to 28 U.S.C. § 1915(g), and he does not qualify

for the imminent danger exception. Further, plaintiff has engaged in the practice of repeatedly

filing meritless lawsuits in this Court. Since September 2020, plaintiff has filed over one-hundred-

thirty (130) lawsuits in this Court, which is an abuse of the judicial process. As of this date, most

of his lawsuits have been dismissed as frivolous, malicious and/or for failure to state a claim. See

28 U.S.C. § 1915(e)(2)(B). Finally, it is apparent that plaintiff now seeks appellate review of an

issue that is frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962). As a result, for

the above stated reasons, the Court finds that an appeal of this matter may not be taken in good

faith and plaintiff’s motion to proceed in forma pauperis on appeal will be denied. See 28 U.S.C.

§ 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal, Doc. [6], is DENIED.
   Case: 4:21-cv-00897-MTS Doc. #: 8 Filed: 08/19/21 Page: 2 of 2 PageID #: 23




        IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505.00 filing fee for filing an appeal. Plaintiff is instructed

to make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his prison identification number; (3) the case number; and (4) that the remittance is

for the appeal of the instant action.

        IT IS FINALLY ORDERED that plaintiff shall file any future documents or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.

         Dated this 19th day of August, 2021.



                                                     MATTHEW T. SCHELP
                                                     UNITED STATES DISTRICT JUDGE




                                                    2
